Judgment, Supreme Court, Bronx County, rendered July 23, 1974, convicting defendant, after a nonjury trial, of attempted murder, assault in the second degree (two counts) and possession of a weapon as a felony, unanimously modified, on the law, to the extent of reversing the convictions for assault (two counts) and possession of a weapon, vacating the concurrent sentences imposed thereon and dismissing said counts of the indictment, and as so modified, the judgment is otherwise affirmed. Under the circumstances of this case, defendant’s conviction of attempted murder required the dismissal of the lesser included concurrent counts of assault and possession of a weapon. (People v Pyles, 44 AD2d 784.) Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Lane, JJ.